DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

              MARK TOMEI, as Personal Representative of
                  the ESTATE OF MARIE TOMEI,
                           Appellant,

                                     v.

                           THOMAS TOMEI,
                              Appellee.

                              No. 4D20-2437

                              [August 5, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502017CP001627XXXXSB.

   James G. Pressly, Jr., of Pressly, Pressly, Randolph & Pressly, P.A.,
Palm Beach, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, LEVINE and KUNTZ, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.